Citation Nr: 1735661	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  09-29 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased schedular rating for degenerative disc disease of the lumbar spine, currently evaluated as 40 percent disabling.

2.  Entitlement to an extra-schedular evaluation for degenerative disc disease of the lumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to April 1993. 

The appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In February 2013, the Board denied entitlement to an increased schedular rating for degenerative disc disease of the lumbar spine, and remanded the issues of entitlement to an extra-schedular evaluation for degenerative disc disease of the lumbar spine and TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (the Court).  In October 2013, the Court issued an order granting a joint motion for partial remand as to the part of the Board's decision that denied entitlement to an increased schedular rating for degenerative disc disease of the lumbar spine. 

In June 2014, the Board remanded all the issues on appeal for further development.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbosacral spine is not productive of ankylosis, incapacitating episodes (e.g., doctor-prescribed bed rest), or any associated objective neurological abnormalities other than radiculopathy of the lower extremities for which service connection has been granted.

2.  The Veteran's service-connected degenerative disc disease of the lumbosacral spine is adequately contemplated by the 40 percent schedular rating criteria. 

3.  Resolving reasonable doubt in the Veteran's favor, his service connected disabilities prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 40 percent for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2016).

2.  The criteria for a rating higher than 40 percent for degenerative disc disease of the lumbosacral spine on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321 (2016).

3.  The criteria for a TDIU on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.400 (o), 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In this case, the Veteran was provided with complete notice in a May 2008 letter.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The RO has obtained service treatment, VA, and Social Security Administration records.  The Veteran has been afforded relevant VA examinations in June 2008, December 2011, October 2015, and May 2017.  Taken together, the examination reports provide the medical information needed to address the rating criteria relevant to the appeal.  Thus, VA's duty to assist has been met.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The RO granted service connection and a 10 percent rating as of April 1993, for a back injury in light of in-service treatment and a subsequent disability discharge for mechanical low back pain.  This rating was increased to 40 percent as of May 2008 in the appealed July 2008 rating decision, following a June 2008 VA examination that revealed flexion limited to 18 degrees.  The 40 percent evaluation has been in effect during the entire pendency of this appeal, as the Veteran's current claim was received in May 2008.

In spine cases encompassing degenerative disc disease, there are two sets of applicable criteria.  First, under the formula for rating spine disorders (Diagnostic Codes 5237-5242), a 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45 (concerning consideration of additional symptoms (e.g., painful motion and functional loss due to pain) when rating a claim based upon limitation of motion).

Second, under 38 C.F.R. § 4.71a, Diagnostic Code 5243 for intervertebral disc syndrome, a 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A maximum 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months. An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately. 

In other words, given the above criteria, the Veteran is entitled to a schedular evaluation in excess of 40 percent only on two bases: 1) unfavorable ankylosis of the entire thoracolumbar spine, or 2) incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Other symptoms, such as limitation of all motions (including flexion), muscle spasm, and abnormal spinal contour, are fully contemplated by the assigned 40 percent evaluation (or by lower levels of evaluation, under Diagnostic Codes 5237-5242) and do not warrant further discussion with regard to the question of whether an increased evaluation is warranted.  Notably, there is no basis for an increased evaluation based upon limitation of motion when a 40 percent evaluation is assigned for a spine disability.

In addressing the criteria for a higher schedular evaluation, the Board has considered the findings from the VA examinations from June 2008, December 2011, October 2015, and May 2017, as well as the Veteran's reports of outpatient treatment.  A review of the cited evidence shows no indication whatsoever of ankylosis of any part of the thoracolumbar spine, or of doctor-prescribed bed rest (e.g., incapacitating episodes) resulting from the service-connected spine disability.  The Veteran has never reported, nor does the evidence suggest, stiffening and immobility of the lumbosacral spine commensurate to ankylosis, and the examiners who conducted the December 2011, October 2015, and May 2017 examinations noted that the Veteran had no incapacitating episodes (i.e., periods of acute symptoms severe enough to require prescribed bed rest and treatment by a physician) over the past twelve months.  Consequently, there is no basis whatsoever for an increase in the underlying 40 percent disability rating.  Moreover, given the absence of such findings during the entire pendency of this appeal, there is no basis for a "staged" rating in this case because the severity has been essentially consistent in terms of the applicable diagnostic criteria.  See Hart, supra. 

The Board has thus directed its attention to whether there exist any "associated objective neurological abnormalities" warranting separate evaluations in this case.  

As noted above, a May 2017 rating decision granted service connection for radiculopathy of the left and right lower extremities, and assigned initial 10 percent ratings for each lower extremity.  The Veteran has not expressed disagreement with these ratings or the effective dates assigned, and the Board will not address them further.

The medical findings of record have not demonstrated other neurologic abnormalities or findings related to a thoracolumbar spine condition (e.g., bowel or bladder problems/pathologic reflexes).   The December 2011, October 2015, and May 2017 VA examiners specifically found no evidence of such neurological abnormalities.

Based on the above evidence, the Board must conclude that there are insufficient findings to establish the existence of any separate chronic lower extremity neurological disabilities other than the bilateral radiculopathy for which service connection has been granted.

In summary, the Board finds that the evidence does not support a schedular evaluation in excess of 40 percent for degenerative disc disease of the lumbosacral spine, and the claim for that benefit must be denied.  38 C.F.R. §§ 4.1, 4.7.

Extra-Schedular Rating

In February 2013, the Board remanded the issue of entitlement to a rating in excess of 40 percent for service connected degenerative disc disease of the lumbosacral spine on an extraschedular basis.

The determination of whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 Vet. App. (2008); Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that the Thun steps are necessary elements of an extraschedular rating).  If the Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  38 C.F.R. § 3.321 (b)(1). 

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director of Compensation Services for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. 111.  The Board did so in this case in its February 2013 remand.

In an October 2016 decision, the Director of Compensation considered the issue of entitlement to an extraschedular rating for the Veteran's lumbosacral spine disability in accordance with 38 C.F.R. § 3.321 (b).  Based on the evidence of record, the Director determined that entitlement to an extraschedular evaluation was not warranted as the rating schedule was not shown to be impractical in rating the disability.

The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  The Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and may assign an extraschedular rating when appropriate. Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

Because the appropriate first line authority has adjudicated entitlement to an extraschedular rating, the Board may now consider the issue.  The threshold question is whether the rating criteria adequately contemplate the Veteran's disability.

The evidence of record reflects ongoing complaints of and treatment for chronic lumbosacral pain, with difficulty with lifting, twisting, sitting and standing.  The Board finds that the symptomatology and impairment caused by the Veteran's lumbosacral spine disability, to include associated orthopedic and neurologic manifestations, is specifically contemplated by the schedular rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The schedular criteria specifically provide for limitation of motion due to pain, weakness, incoordination, and other limiting factors, to include neurologic abnormalities.  Id.; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In summary, the Board finds that the schedular criteria are adequate to evaluate his disability and extraschedular consideration is not warranted.  The preponderance of the evidence is against the grant of an extraschedular rating for the Veteran's degenerative disc disease of the lumbosacral spine.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (a).  For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability.  38 C.F.R. § 4.16 (a). 

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16 (b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).

The Board may review the decision of the Director with regard to entitlement to a TDIU under 38 C.F.R. § 4.16 (b) and make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16 (a).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

The Veteran's service connected degenerative disc disease of the lumbosacral spine has been rated as 40 percent disabling since May 2, 2008.  Radiculopathy of the right lower extremity and radiculopathy of the left lower extremity have each been rated 10 percent disabling since May 17, 2017.  His combined service connected disability rating has been 40 percent since May 2, 2008 and 50 percent from May 17, 2017.  38 C.F.R. §§ 4.25 (2016).  Therefore, the Veteran has not met the percentage criteria for a TDIU.  See 38 C.F.R. § 4.16 (a).

Pursuant to the Board's remand in February 2013, the AOJ referred the Veteran's claim to the Director of Compensation Service for extraschedular consideration.  In an October 2016 administrative decision, the Director denied entitlement to a TDIU on an extra schedular basis.  In the decision, the Director found that totality of the evidence did not support the contention that, due solely to the Veteran's service-connected lumbosacral spine disability, he is rendered unable to secure or follow a substantially gainful occupation.

Since the Veteran's claim of entitlement to a TDIU on an extraschedular basis was denied by the Director, the Board may address the merits of the Veteran's claim for entitlement to a TDIU on an extraschedular basis.  Wages v. McDonald, 27 Vet. App. 233, 239 (2015).

The Veteran has reported that he completed one year of community college and worked as a laborer, car washer, and in a supply room.  See November 2013 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran indicated that he last worked in 1994.  

A VA examiner in December 2011 stated that due to his service-connected lumbosacral spine disability the Veteran was "unable to perform physical or sedentary activities/tasks that require Veteran to bend forward walking for greater than 30 feet, twist from side to side, walking up or down stairs, sit for greater than 20 minutes, carry weight greater than 10 pounds, or standing for greater than 5 minutes."

A private employability evaluation from a vocational specialist dated in December 2013 found that:

The last work he performed included unskilled and semi-skilled work.  He last worked in 1998 and the positions he held (including factory worker, laborer, supply room specialist, and a car washer) and level of education do not allow him the transferrable skills to perform work in a sedentary capacity.  In addition [the Veteran] has indicated that he was unable to attend school due to his back pain further demonstrating an inability to work in a sedentary capacity.  The VA records indicate that [the Veteran] has a well-documented history of service-connected degenerative disc disease (spinal stenosis, lumbar and intervertebral disc syndrome).  The Veteran's service-connected degenerative disc disease has rendered him unable to obtain and maintain any type of substantial gainful employment.

When assessing the effects of his degenerative disc disease upon his ability to work the degenerative disc disease symptoms alone have rendered him unable to secure and follow substantially gainful employment since at least 2008 when the record demonstrates that he could only get relief from his back pain (7-10/10 most of the time) by lying down and required assistance getting dressed.

Specifically, based upon my knowledge of the facts and circumstances of this case, my review of the information and documents referenced herein, my background and experience in the field of vocational rehabilitation, the application of methodology used in the field of rehabilitation to the facts and circumstances in this case, it is my opinion to a reasonable degree of vocational certainty that it is at least as likely as not that [the Veteran]'s service connected disabilities have rendered him unable to secure and follow a substantially gainful occupation since December 2008.

A VA examiner in October 2015 stated that:

I think [the Veteran] has significant limitations due to his [service connected] back condition re his ability to bend, lift as well as limitations re standing/walking for more than short periods.  I think he would likely be restricted to no more than sedentary type work which is mostly sitting with the ability to change positions as needed.  Standing/walking would be limited to no more than 2 hours in an 8 hour workday with appropriate breaks.  No lifting anything heavier than 10 lbs.

A private vocational assessment completed in March 2016 noted that:

His symptoms include chronic and severe low back pain, which causes him to be limited in his ability to sit, stand, walk and lift.  He takes pain medications which cause him to be sleepy.  He does not sleep well because of the pain and discomfort in his back.  From 1994 until 1998 he attempted to work in 4 different jobs, working less than a week in 3 of those jobs.  He was fired after 4 months from another job due to excessive absences.  [The Veteran] has a high school education, and attended college where he took general education classes in 2012.  His pain and the effects of medication resulted in him missing an unacceptable number of classes and he was unable to complete the program....

[The Veteran] is clearly unable to perform occupations which he has previously performed in the areas of stocking and inventory, car washing, and labor occupations involving assembly activities.  He is unable to perform any sedentary occupations because he lacks the skills for occupations that would be performed within his capacity for seated work with ability to change positions as needed, and lifting no more than 10 pounds.

A VA examiner in May 2017 stated that:

The Veteran's service connected back condition would preclude employment in occupations requiring strenuous physical activity, prolonged walking or standing, climbing, heavy lifting or carrying, bending and repetitive twisting motions.  Sedentary employment would be feasible if allowed frequent breaks to stand and stretch.

Based on the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected lumbosacral spine disability renders him unemployable, and that entitlement to a TDIU on an extraschedular basis is warranted.

Although the Director determined that the evidence did not show that the Veteran's service-connected lumbosacral spine disability rendered him unemployable, the record discussed above does include such evidence.  The Veteran is competent to comment on the functional effects of his service connected disability, and the Board finds no reason to question his credibility.  Further, his work history indicates that he has only performed work of a physical nature, and the private vocational assessments have found his disability would preclude such work as well as sedentary work due to his need for frequent changes in position and his inability to tolerate pain while sitting.  

The evidence is in at least equipoise.  Reasonable doubt is resolved in the Veteran's favor and a TDIU is granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A schedular rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.

An extra-schedular evaluation for degenerative disc disease of the lumbar spine is denied.

A TDIU is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


